DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 11/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	This Office Action is in response to the application filed on 03/23/2020. Claims 1-10 presently pending and are presented for examination.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower end of the screw (2-3-2) is connected to the inner ring of the lower moving platform of the double-gyroscopic component by a revolute joint, as required by claim 6, and ends of the carbon fiber lower arms…are pivotally connected to…lower platform outer ring of the lower moving platform gyroscopic subcomponent, as required by claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig.3 contains multiple drawing objections. More specifically, 2-41 does not align with 2-42, and while 2-43 does align with 2-44, there is not connecting pin between 2-43 and 2-44.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Objections
Claims 2-6 and 8-10 are objected to because of the following informalities:
Claims 2-6 and 8-10 lines 1 read “with a double-gyroscopic”, --with the double-gyroscopic-- is suggested.
Claims 2-6 and 8-10 contain numerous objections regarding antecedent basis. For example, claim 3 line 5 reads “the first part” and should read --a first part--. The Examiner requests Applicant’s help in identifying and correcting the issues in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4, 6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 line 21 recites the limitation “the two parts”. It is unclear if this limitation is referring to the first and second parts of the first revolute joint or the first and second parts of the second revolute joint.
Claim 4 line 24 recites the limitation “the two parts”. It is unclear if this limitation is referring to the first and second parts of the third revolute joint or the first and second parts of the fourth revolute joint.
Claim 6 line 4 recites the limitation “the inner ring of the upper moving platform”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is referring to the inner ring of the upper moving platform recited in claim 3 or if this limitation requires an additional inner ring of the upper moving platform. 
Claim 9 lines 9-11 recite the limitation “both ends of the carbon fiber lower arms (7) have a spherical joint, and are pivotally connected to the other end of the mechanical upper arm (6) and lower platform outer ring of the lower moving platform gyroscopic subcomponent (2-2)”. It is unclear how each of the disclosed carbon fiber arms are attached to the lower moving platform. For example, the drawings and specification disclose three carbon fiber lower arms attached to the lower moving platform while another three carbon fiber lower arms are attached to the upper moving platform. 

Accordingly, from the above, the claims and disclosure are generally narrative and indefinite, appearing to be a literal translation into English from a foreign document.  A great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  In accordance with MPEP § 2173 the examiner has applied the prior art elsewhere below under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood in the interest of compact prosecution.  See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 103846907 A).
Regarding claim 1, Zhao discloses a 6-dof parallel robot (see Fig. 1, and see attached machine translation, Technical Field, wherein six-degree-of-freedom parallel mechanism) with a double-gyroscopic component (see Fig. 2, gyroscopic components at 8 and 9), characterized in that the 6-dof parallel robot comprises a fixed platform (see Fig. 1, 2), a moving platform (7) and two modules of 3-dof translational robotic component (see Fig. 1, module attached to 2 and 8; module attached to 2 and 9), wherein the two modules of 3-dof translational robotic component are connected between the moving platform and the fixed platform (see Fig. 1).  
Regarding claim 2, Zhao discloses the moving platform (7) is constituted by a double-gyroscopic component (see Fig. 2, gyroscopic components at 8 and 9), which comprises an upper moving platform gyroscope subcomponent (gyroscopic component at 8), a lower moving platform gyroscope subcomponent (gyroscopic component at 9) and screw-nut subcomponent (11 (unlabeled), 10a, 10b). 
Regarding claim 3, Zhao discloses the upper moving platform gyroscope subcomponent (see Fig. 2, gyroscopic component of 8) comprises an upper platform inner ring (10a), an upper platform middle ring (11a), and an upper platform outer ring (8); wherein a pair of the first part of the first revolute joint is symmetrically disposed in a diametric direction of the outer circumferential surface of the upper platform inner ring (see Fig. 2 and 3); wherein a pair of the second part of the first revolute joint is disposed in the inner Page 2 of 8circumferential surface of the upper platform middle ring of the upper moving platform gyroscopic subcomponent, which is also arranged in a face-to-face position with the first part of the first revolute joint (see Fig. 2 and 3); wherein the rotation around the X axis can be achieved after the first and second parts of the first revolute joint are assembled (see Fig. 3, rotation about the inner parts of the first revolute joint), wherein the first part of the second revolute joint is symmetrically disposed in the diametrical direction of the outer circumferential surface of the upper platform middle ring of the upper moving platform gyroscopic subcomponent, which is also perpendicular to the X axis (see Fig. 2 and 3); wherein the second part of the second revolute joint is disposed in the inner circumferential surface of the upper platform outer ring, in a face-to-face position with the first part of the second revolute joint (see Fig. 2 and 3); wherein the relative rotation between the two parts can be achieved after the first and second parts of the second revolute joint are assembled, thereby the upper platform middle ring can rotate around the Y axis freely (see Fig. 3, rotation about the inner parts of the second revolute joint), which is perpendicular to the X axis (see Fig. 2 and 3). 
Regarding claim 4, Zhao discloses the lower moving platform gyroscope subcomponent (gyroscopic component of 9) comprises a lower platform inner ring (10b), a lower platform middle ring (11b), and a lower platform outer ring (9), wherein the lower platform outer ring surrounds the lower platform inner ring and the lower platform middle ring, and the lower platform middle ring surrounds the lower platform inner ring (see Fig. 2 and 3; note, 8 shown in Fig. 3 appears to be identical to 9), wherein a pair of the first part of the third revolute joint is symmetrically disposed in a diametric direction of the outer circumferential surface of the lower Page 3 of 8platform inner ring see Fig. 2 and 3); wherein a pair of the second part of the third revolute joint is disposed in the inner circumferential surface of the lower platform middle ring of the lower moving platform gyroscopic subcomponent, which is also arranged in a face-to-face position with the first part of the third revolute joint (see Fig. 2 and 3); wherein the rotation around the X' axis can be achieved, after the first and second parts of the third revolute joint are assembled (see Fig. 3, rotation about the inner parts of the first revolute joint), wherein the first part of the fourth revolute joint is symmetrically disposed in the diametrical direction of the outer circumferential surface of the lower platform middle ring of the lower moving platform gyroscopic subcomponent, which is also perpendicular to the X' axis (see Fig. 2 and 3); wherein the second part of the fourth revolute joint is disposed in the inner circumferential surface of the lower platform outer ring, in a face-to-face position with the first part of the fourth revolute joint (see Fig. 2 and 3); wherein the relative rotation between the two parts can be achieved after the first and second parts of the fourth revolute joint are assembled, thereby the lower platform middle ring can rotate around the Y' axis freely (see Fig. 3, rotation about the inner parts of the second revolute joint), which is perpendicular to the X' axis (see Fig. 2 and 3).
Regarding claim 8, Zhao discloses both modules of the 3-dof translational robotic component (see Fig. 1, module attached to 2 and 8; module attached to 2 and 9) each comprise three driving motors (1) and three sets of identical limb (3, 5a, 5b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 103846907 A) in view of Westermeier (DE 102016108215 A1).
Regarding claim 5, Zhao discloses a screw-nut subcomponent (11, 10a, 10b) is disposed between the upper moving platform (8) and the lower moving platform (9); and the screw-nut subcomponent includes a ball-screw-nut assembly (11, 10a, 10b). Zhao fails to disclose a flanged handle sleeve. However, Westermeier teaches a flanged handle sleeve (see Fig. 2, 12). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Zhao with a flange handle sleeve, as taught by Westermeier, to provide protection to the ball-screw-nut assembly from dirt and debris which can lead to damage and failure.
Regarding claim 6, Zhao discloses Page 4 of 8the specific configuration of the screw-nut subcomponent (11, 10a, 10b) is as below: the nut (inside of 10a) is secured to the inner ring (10a) of the upper moving platform (8) of the double-gyroscopic component (see Fig. 2), and the lower end of the screw (11) is connected to the inner ring (11b) of the lower moving platform (9) of the double-gyroscopic component by a revolute joint (see Fig. 2 and 3).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 103846907 A) in view of Hirano (US 20150040713 A1).
Regarding claim 9, Zhao discloses each limb (3, 5a, 5b) comprises a mechanical upper arm (3) with a spherical joint (4), and two lower arms (5a, 5b) with a spherical joint (6), which are mounted in pairs (see Fig. 1), wherein one end of the mechanical upper arm is connected to the output of the corresponding driving motor (1) by a flange (see Fig. 1), so as to be driven, and the other end of the mechanical upper arm has a spherical joint (4), thereby achieving a pivotable Page 5 of 8connection with the two carbon fiber lower arms (see Fig. 1), wherein both ends of the carbon fiber lower arm have a spherical joint (4, 6), and are pivotally connected to the other end of the mechanical upper arm and lower platform outer ring (9) of the lower moving platform gyroscopic subcomponent respectively via a spherical joint (6), wherein the mechanical upper arm extends generally in a radial direction of the fixed platform (2), wherein the inner end of the mechanical upper arm is connected to the output of the driving motor so as to move relative to the fixed platform, and wherein the outer end of the mechanical upper arm is pivotably connected to the upper end of the corresponding carbon fiber lower arm (see Fig. 1). Zhao fails to disclose carbon fiber lower arms. However, Hirano teaches carbon fiber lower arms (see Fig. 4, 20; see paragraph [0029], wherein cylinder-shaped rod 20 formed of carbon fiber reinforced plastic or the like). It would have been obvious to one having ordinary skill in the art as of the effective filing date the modify Zhao with carbon fiber lower arms, as taught by Hirano, to provide robot arms with high stiffness, high tensile strength, low weight, high chemical resistance, high temperature tolerance and low thermal expansion which allows for use in many different environments and applications.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 103846907 A) in view of Hirano (US 20150040713 A1) and Mihara (US 20140360306 A1).
Regarding claim 10, Zhao fails to disclose at least one torsional elastic component is disposed between the two carbon fiber lower arms, wherein the torsional elastic component is disposed at both ends of the two carbon fiber lower arms, and is arranged to be parallel to the end plane of the mechanical upper arm, which is also connected to the carbon fiber arm; and the torsional elastic component is set in an extended state, with both ends pivotally connected to the two carbon fiber lower arms. However, Mihara teaches at least one torsional elastic component (see Fig. 2, 28, 29) is disposed between the two carbon fiber lower arms (26), wherein the torsional elastic component is disposed at both ends of the two carbon fiber lower arms (see Fig. 2), and is arranged to be parallel to the end plane of the mechanical upper arm (22a), which is also connected to the carbon fiber arm (see Fig. 2); and the torsional elastic component is set in an extended state, with both ends pivotally connected to the two carbon fiber lower arms (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Zhao with torsional elastic components, as taught by Mihara, to ensure a solid connection at the spherical joints between the arms and the upper arms and the arms the moving platform so that the spherical joints to no become separated during operation leading to failure and/or damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658